— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 21, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because he was not available for employment. Claimant was a 100% stockholder and manager of a coffee shop which closed because of a fire. Claimant did not reopen the premises after the fire damage had been repaired. The board found that claimant made only four job efforts since filing for benefits and established that claimant had no genuine attachment to the labor market as an employee and thus was unavailable for employment. That factual finding is in the sole province of the board and its determination is final, if supported by substantial evidence (Labor Law, § 623; Matter of Roth [Catherwood], 34 AD2d 1081; Matter of Bennett [Catherwood], 33 AD2d 946). Claimant’s testimony that he wanted to buy a store and find a new location and his very meager search for employment provided substantial evidence for the board’s determination. Decision affirmed, without costs. Greenblott, J. P., Koreman, Main, Larkin and Reynolds, JJ., concur.